Citation Nr: 0127615	
Decision Date: 12/21/01    Archive Date: 12/28/01

DOCKET NO.  99-07 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from February 1948 to 
October 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied the claim on appeal.

A Travel Board hearing and a separate videoconference hearing 
were held before two of the undersigned Members of the Board 
in February 2000 and August 2001, respectively.  The 
transcripts of the testimony taken at each hearing have been 
associated with the claims file.

As a procedural matter, the Board notes that the veteran 
initially filed a claim for a left knee disorder shortly 
after service separation, which was denied by the RO in a 
December 1954 decision.  The Board reopened the veteran's 
claim by decision dated in June 2000 and remanded for a 
medical opinion.  The claim is now ready for appellate 
review.


FINDINGS OF FACT

1.  The veteran's service medical records do not contain any 
complaints, findings, or diagnoses related to a chronic left 
knee disorder.

2.  The weight of the post-service medical evidence does not 
relate the veteran's current left knee disorder to any event 
or occurrence of his military service.


CONCLUSION OF LAW

The veteran's left knee disability was not incurred in or 
aggravated by his military service.  38 U.S.C.A. §§ 1110, 
1131, 1155, 5103A (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations:  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2001).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2001).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303(d) (2001).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background:  Service medical records are negative for 
complaints associated with a chronic left knee disorder.  The 
veteran maintains that he injured his left knee in the Spring 
of 1951 and was on restricted duty.  However, there is no 
indication of complaints, treatment, or diagnosis related to 
a left knee injury, despite what appears to be a full 
compliment of service medical records for that period of 
military service.  Treatment records dated in 1951 reflect a 
hospitalization for a pilonidal cyst from July to September 
1951 but there was no indication of a left knee disorder. 

In 1952, the veteran was treated for pes planus, sore throat, 
insect bites, pain in coccyx area, a right foot injury, skin 
rash, and abdominal pain.  In 1953, he was treated for a sore 
throat, a skin abscess, a sore right calf, and a nail 
puncture of the left hand.  However, there is no indication 
of a chronic left knee disability in any of the service 
treatment records.  Moreover, the service separation 
examination dated in October 1953 showed a normal clinical 
evaluation of the veteran's lower extremities and make no 
mention of a left knee injury.

The veteran filed a claim for a broken foot in October 1954 
and later included a claim for derangement of the left knee 
and sinusitis.  During the initial VA examination dated in 
November 1954, he reported, among other things, that his left 
knee swelled in September 1954 and was drained by his private 
treating physician.  An X-ray report showed osteochondritis 
dissecans.  The veteran subsequently acknowledged that he had 
injured his knee in the Summer of 1954 while working in his 
family business.

The next medical records associated with the claims file are 
dated in the 1980's.  At that time, reference is made to 
multiple surgeries on the left knee through the years but 
apparently those records are no longer available.  A January 
1983 hospital record reflected a history of left knee 
surgeries in 1976 (quadriceps tendon realignment), 1978 
(arthrotomy and debridement), and 1979 (fusion for 
arthritis).  He was hospitalized and underwent a total knee 
replacement at that time.  In 1988, he reinjured his left 
knee at work but did not undergo another surgical procedure.  
Significantly, none of the treating physicians attributed the 
veteran's left knee disorder to military service.  Therefore, 
there is no association made between the veteran's left knee 
problems and military service in the outpatient treatment 
records.

Thereafter, the veteran's left knee disorder was apparently 
relatively stable for a number of years.  In 1993, he 
attempted to reopen his claim for a left knee disorder, which 
was denied by rating decision dated in October 1994.  In June 
1997, he filed the current claim.  In support, he submitted a 
June 1997 letter from a fellow soldier who recalled that the 
veteran injured his knee in 1950 or 1951.  He indicated that 
the veteran could not stand or walk and was placed on light 
duty for the two weeks he was assigned to the unit.  
Outpatient treatment records showed on-going treatment for a 
left knee disorder and a history of multiple surgeries.  In a 
January 1999 operative note for a debridement of the left 
knee with removal of the total knee hardware, the surgeon 
noted that the veteran had had relative success with his left 
knee until May 1998 when he developed a septic knee after 
undergoing some dental work.  He underwent a left septic 
total knee arthroplasty at that time.  Subsequent treatment 
records show on-going treatment for a left knee disorder.

At a February 2000 hearing before the Board, the veteran 
testified that he injured his left knee in service and was 
placed on restricted duty for 10 weeks.  He described the 
injury as a twist or sprain of the left knee but that nothing 
was torn.  He thought he might have cracked the bone but it 
was not enough to require treatment.  He recalled that he 
treated it with cold and heat and returned to light duty 
after about two weeks.  He could not recall needing any 
additional follow-up between the time of the injury in 1951 
and separation in 1953.  He did not recall having any 
problems with his knee at the time of separation.  He 
reflected that he twisted the left knee after separation and 
a piece of the bone broke off the cartilage and floated on 
top of the knee.  It required draining by his private 
physician.  He indicated that he was told that he sustained 
the injury in 1954 because of the weakened condition of his 
knee.  The Board notes parenthetically that the records are 
apparently not available as the physician is deceased.

In a March 2000 letter, the veteran's private treating 
physician remarked that he had treated the veteran in the 
early 1980s.  The veteran related a history of in-service 
left knee injury and a ten-week period of incapacitation and 
pain.  A 1953 reinjury and anterior cruciate ligament tear in 
1969 were also noted.  A period of 15 year stability was 
noted with a subsequent left knee infection after a dental 
procedure.  The left total knee replacement was removed and 
the knee again fused.  The physician remarked that the 
veteran was applying for disability through VA and needed a 
statement stating that it was possible that the 1951 injury 
could have initiated the series of events that led to the 
veteran's current left knee problems.  While the physician 
noted that there was no record of the injury in service, he 
opined that under the hypothetical situation presented, it 
was possible that such an event could have initiated the 
veteran's current problems.

In June 2000, the Board reopened the veteran's claim and 
remanded the issue for further development, including a 
medical opinion.  In an August 2000 VA examination report, 
the examiner noted that the veteran injured his knee in 1951 
and could not stand or walk for several days.  A post-service 
injury less than one year after service was also noted.  The 
veteran related 13 surgeries on his left knee over the years.  
He denied any symptoms associated with a left knee problem 
prior to service.  He admitted that he injured his knee in 
1954 when he twisted the knee and a piece of bone broke 
loose.  He reinjured it in 1969 and tore a ligament, which 
required surgery.  He had additional surgeries, a fusion, a 
total knee in 1983, which became infected, and a subsequent 
fusion in 1998.  

Physical examination revealed that the veteran walked with a 
cane and his functional impairment was rated as severe.  On 
the issue of service connection, the examiner noted that the 
veteran was diagnosed with left knee strain and later 
osteochondritis dissecans.  The examiner opined that the 
veteran's in-service injury would appear to be a knee strain, 
which had resolved at the time of service separation in 1953.  
An X-ray after the 1954 injury showed evidence of ostial 
chondritis dissecans, which the examiner noted occurred 
during adolescence.  He reflected that it was the left knee 
injury in 1954 which resulted in the loose bone which 
required surgery.  He noted that there was no evidence that 
the in-service left knee strain resulted in the ostial 
chondritis dissecans as opposed to it having been present 
before the injury.  He also observed that the veteran's left 
knee condition had apparently resolved until the post-service 
reinjury in 1954.  The examiner concluded that the ostial 
chondritis dissecans occurred prior to military service and 
dislodgment of the loose body occurred after service in 1954.  
Therefore, he concluded that it was not as likely as not that 
the veteran's current left knee pathology was related to the 
in-service injury.

Finally, the veteran testified at a videoconference hearing 
before the Board in August 2001 that he injured his left knee 
in service playing basketball.  He thought it was not serious 
and ignored it until the knee became painful and swollen, 
when he was put on limited duty for 8-10 weeks.  He admitted 
that he needed no further treatment during service but was 
hospitalized for a month for a pilonidal cyst (service 
medical records show he was hospitalized approximately three 
months for the cyst).  He reflected that he did not recall 
having a separation physical at the time of discharge but 
acknowledged that he injured his knee shortly after 
separation and broke a piece of bone which had to be 
surgically removed.  He stressed that he was in good health 
upon entrance onto military service.  He believed that he 
would not have sustained the post-service 1954 injury had he 
not injured his left knee in-service in 1951.

Legal Analysis:  To establish service connection, the veteran 
must show by a preponderance of the evidence either (i) that 
a chronic left knee disability was shown in service; OR, (ii) 
if no chronic left knee disability was demonstrated in 
service, then continuity of symptoms must be shown; OR, (iii) 
a medical nexus between the in-service incident and the 
current disorder.  After review of the evidence, the Board 
finds that the veteran's claim must fail.

First, as noted above, service medical records fail to show 
evidence of a chronic left knee disorder in service.  Of 
note, although there appears to be a full complement of 
service medical records associated with the claims file, 
there is no indication that the veteran sustained a left knee 
injury or that he was placed on restricted duty for any 
period of time.  Therefore, the basic premise of the 
veteran's claim, that he sustained a left knee injury and was 
placed on light duty for an extended period of time, is not 
supported by the contemporaneous medical record.

Nonetheless, the Board acknowledges the statement of the 
veteran's fellow soldier that the veteran injured his knee in 
service and the veteran's own statements as to the injury; 
however, it appears that his in-service left knee injury was 
acute and transitory, and resolved without chronic residuals.  
In this case, the Board places greater probative weight on 
the service separation examination.  Undertaken by a medical 
professional, the separation examination specifically 
reflects a normal evaluation of the veteran's lower 
extremities at the time of service separation in 1953.  
Moreover, there is no indication in the separation 
examination of complaints of, diagnosis of, or treatment for 
a chronic left knee impairment during service.  Therefore, 
the Board concludes that the service separation examination 
showing no chronic disability is of greater probative value 
than the statements, albeit truthful, offered by the veteran 
and the fellow soldier.  While the veteran's statements and 
the statements of his fellow soldier may establish that the 
veteran sustained a knee injury which restricted his 
activities for a period of time, the objective medical 
evidence on file shows that no chronic left knee disability 
was present at the time of service separation.  Therefore, 
the Board finds no evidence of a chronic left knee disability 
in service.

The Board's analysis of continuity of symptoms is somewhat 
complicated by the fact that the veteran sustained a post-
service left knee injury within a year after separation, 
which required surgical intervention.  Specifically, he has 
acknowledged, and submitted statements of his former wife and 
a nurse, that he injured his left knee in the Summer of 1954 
while working with his father, some 7-8 months after 
discharge.  However, the Board notes that there is no medical 
evidence nor claim of complaints, treatment, or diagnoses of 
a left knee disorder during those intervening months.  
Further, the Board is persuaded by a lack of continuity of 
symptomatology from the time of the veteran's initial in-
service injury in 1951 to the post-service injury in 1954, a 
period of three years.  Nonetheless, even recognizing a left 
knee injury several months after service separation, the 
diagnosis of osteochondritis dissecans shown at that time 
would not be entitled to the one-year presumption under the 
regulations.

Next, the Board will consider whether there is a medical 
nexus between the veteran's in-service left knee injury and 
his current diagnoses.  As noted, the service medical records 
fail to reflect complaints, treatment, or diagnoses related 
to a left knee disability; however, the Board accepts the 
buddy statement and the veteran's sworn testimony as to the 
veteran's in-service left knee injury.  It is apparent to the 
Board, therefore, that the threshold question of medical 
nexus will be based on an analysis of the March 2000 letter 
from the veteran's private treating physician and the August 
2000 VA examination.

Specifically, the only medical evidence which clearly 
supports the veteran's position is a letter from his private 
treating physician to the effect that given the facts as he 
understood them, that the veteran's in-service injury could 
have initiated the current problems with the veteran's left 
knee.  The private treating physician conceded the absence of 
in-service evidence of a left knee injury but noted a 
reinjury in 1953 (which actually occurred in 1954 after 
service separation), a torn anterior cruciate ligament in 
1969, a total knee arthroplasty in 1983, and the most recent 
knee fusion necessitated by the infection.  On the other 
hand, the VA examiner opined that the veteran's left knee 
disorder diagnosed in 1954, osteochondritis dissecans, was 
not caused by an in-service injury but rather suggested that 
it was a congenital disorder of the knee occurring in 
adolescence.  Further, he maintained that the osteochondritis 
dissecans was the etiology of the veteran's left knee 
disorder. 

After a careful review of all the evidence of record, the 
Board assigns more probative weight to the medical opinion of 
the VA examiner.  First, while both physicians outlined the 
veteran's past medical history, only the VA examiner had the 
benefit of reviewing the actual service medical records and 
the claims file prior to rendering an opinion.  Further, only 
the VA examiner discussed the relationship between the 
diagnosis of osteochondritis dissecans in 1954 and the 
veteran's in-service injury and post-service disorder.  While 
the evidence is clear as to a diagnosis of osteochondritis 
dissecans in 1954, the private physician made no reference to 
it.

Moreover, the private physician expressed his opinion in 
terms of a hypothetical and characterizes the causal 
relationship between the in-service injury and current left 
knee disorder as "possible."  The Board notes that medical 
opinions need not be expressed in terms of certainty.  See 
Lee v. Brown, 10 Vet. App. 336 (1997); see also Molloy v. 
Brown, 9 Vet. App. 513 (1996).  Nonetheless, in view of the 
absence of a chronic left knee disorder at the time of 
service separation, the intervening left knee injury after 
service (and it is not clear whether the private physician 
recognized that the reinjury was during or after service), 
and the gaps in the factual basis on which the private 
physician based his opinion (no knowledge of 1954 diagnosis), 
the Board finds his opinion less persuasive than the VA 
examiner's opinion, which addressed all those factors.

Parenthetically, while the Board notes that the private 
medical opinion was sufficient to reopen the veteran's claim, 
once a claim is reopened, the Board is required to consider 
all the evidence of record and weigh it accordingly.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  In this case, the Board 
assigns more probative weight to the VA examiner's opinion 
that the veteran's in-service left knee injury resolved 
without chronic residuals, which the Board finds is supported 
by the service separation examination, and that the 1954 
diagnosis of osteochondritis dissecans was not related to the 
in-service injury.  Therefore, the Board must conclude that 
the preponderance of the evidence is against the veteran's 
claim for service connection for a left knee disorder.

The veteran is competent to note that he has experienced left 
knee problems.  He does not have, however, the medical 
training necessary to establish a medical nexus between his 
in-service complaints and the current findings.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In this case, the medical 
evidence is to the effect that current findings are not 
related to service.  The Board must enter its decision 
considering the medical evidence of record.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the medical 
evidence does not show the relationship as alleged by the 
veteran.  As such, a preponderance of the evidence is against 
the claim, and the appeal is denied. 

In addition, the Board has considered the veteran's sworn 
testimony at two hearings before the Board that his in-
service injury is related to his current left knee disorder.  
Although his statements are probative of symptomatology, they 
are not competent or credible evidence of a diagnosis, date 
of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  His assertions are 
not deemed to be persuasive in light of the other objective 
evidence of record showing no chronic disability at the time 
of service separation, no relationship between a post-service 
diagnosis of osteochondritis dissecans and in-service injury, 
and no medical nexus between his in-service complaints and 
current left knee complaints.  He lacks the medical expertise 
to offer an opinion as to the existence of a left knee 
disorder, as well as to medical causation of any current 
disability.  Id.  In the absence of competent, credible 
evidence of a chronic disability, continuity of relevant 
symptomatology, or a medical nexus, service connection is not 
warranted for the residuals of a left knee injury.

Pursuant to 38 U.S.C.A. § 5107(b), where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the veteran's left knee disorder was incurred in or 
aggravated by service.  The preponderance of the evidence is 
against the claim.  Thus, the Board concludes that the 
veteran's claim for service connection must be denied.

On a procedural note, the veteran's service representative 
requested that the claim be directed to an Independent 
Medical Evaluation (IME).  However, after a review of the 
evidence the Board finds no complex medical question or 
controversy at issue at this time.  See 38 C.F.R. § 20.901 
(2001).  Specifically, the issue has already been remanded 
for a medical opinion on the etiology of the veteran's left 
knee disorder and the relationship between an in-service left 
knee injury and his current diagnosis, which was rendered by 
a VA examiner after a VA examination and review of the claims 
file.  Moreover, the veteran was given an opportunity to 
submit statements in support of his claim, which he provided 
from his private treating physician.  While these two 
opinions are contrary, the Board has outlined the reasons and 
bases for assigning greater probative weight to the VA 
examiner's opinion over the private medical opinion.  There 
is no indication that the VA examiner was not fully aware of 
the veteran's past medical history or that he misstated any 
relevant fact.  That the opinion was not favorable to the 
veteran is not a sufficient reason to seek an IME.  The Board 
finds that another request for a medical opinion at this 
juncture would unnecessarily delay resolution of the 
veteran's claim.

Finally, in denying the veteran's claim, the Board has taken 
into consideration the recent enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, the VCAA 
eliminated the concept of a well-grounded claim, redefined 
the obligations of the VA with respect to notification and 
the duty to assist, and superseded the decision in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which held that VA cannot assist in the development 
of a claim that is not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In this case, the Board finds that the duty to assist and 
notification requirements of the VCAA have been fully met and 
satisfied.  There is no assertion by the veteran, or 
indication from a review of the record, that there is any 
remaining or additional evidence to be obtained for purposes 
of satisfying the duty to assist.  Further, the requirement 
to provide notice to a claimant of any information or medical 
or lay evidence that is necessary to substantiate a claim has 
been similarly satisfied.  The veteran was provided with a 
summary of the pertinent laws and regulations, and the 
application of those laws to his claim, in the statement and 
supplemental statement of the case that was provided to him 
by RO.  He also requested and received two separate hearings 
before the Board.  As a consequence, he was made fully aware 
of what was required to substantiate his claim, but no 
additional evidence was thereafter submitted.


ORDER

The claim for entitlement to service connection for the 
residuals of a left knee injury is denied.



			
	Gary L. Gick	Constance B. Tobias
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	Jeffrey J. Martin
	Member, Board of Veterans' Appeals


 

